Case 1:18-cv-00042-KJM Document 67 Filed 12/28/18 Page 1 of 3     PageID #: 1048




  COX FRICKE LLP
  A LIMITED LIABILITY LAW PARTNERSHIP

  JOACHIM P. COX                 7520-0
     jcox@cfhawaii.com
  RANDALL C. WHATTOFF            9487-0
     rwhattoff@cfhawaii.com
  KAMALA S. HAAKE                9515-0
     khaake@cfhawaii.com
  800 Bethel Street, Suite 600
  Honolulu, Hawai‘i 96813
  Telephone: (808) 585-9440
  Facsimile: (808) 275-3276

  Attorneys for Plaintiffs
  OHANA MILITARY COMMUNITIES, LLC and
  FOREST CITY RESIDENTIAL MANAGEMENT, LLC

                IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF HAWAI‘I

 OHANA MILITARY COMMUNITIES,               CIVIL NO. 18-00042 KJM
 LLC and FOREST CITY RESIDENTIAL
 MANAGEMENT, LLC,                          CERTIFICATE OF SERVICE

                   Plaintiffs,             (RE: PLAINTIFFS OHANA
                                           MILITARY COMMUNITIES, LLC
       vs.
                                           AND FOREST CITY
                                           RESIDENTIAL MANAGEMENT,
 CARA BARBER,                              LLC’S OBJECTIONS TO CARA
                   Defendant.              BARBER’S SUBPOENA TO
                                           PRODUCE DOCUMENTS,
                                           INFORMATION, OR OBJECTS
                                           OR TO PERMIT INSPECTION OF
                                           PREMISES IN A CIVIL ACTION
                                           SERVED ON ERIC ANDERSON)

                                           Trial: June 12, 2019
Case 1:18-cv-00042-KJM Document 67 Filed 12/28/18 Page 2 of 3      PageID #: 1049




                          CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that a copy of Plaintiffs Ohana Military

Communities, LLC and Forest City Residential Management, LLC’s Objections to

Cara Barber’s Subpoena to Produce Documents, Information, or Objects or to

Permit Inspection of Premises in a Civil Action Served on Eric Anderson was

served on this date in the following manner:

                                           HAND
                                         DELIVERED        MAILED      CM/ECF
  Bradford F.K. Bliss, Esq.
  Lyons, Brandt, Cook & Hiramatsu              [X]           [ ]          [ ]
  1800 Davies Pacific Center
  841 Bishop Street
  Honolulu, HI 96813
  bbliss@lbchlaw.com

  P. Kyle Smith, Esq.
  Law Offices of Ian L. Mattoch                [X]           [ ]          [ ]
  Pacific Guardian Center
  737 Bishop Street, Suite 1835
  Honolulu, Hawaii 96813
  kyle@ianmattoch.com

  Terrance M. Revere
  Revere & Associates, LLLC                    [ ]          [X]           [ ]
  Pali Palms
  970 North Kalaheo Ave., Suite A301
  Kailua, HI 96734
  terry@revereandassociates.com

  Attorneys for Defendant
  CARA BARBER
Case 1:18-cv-00042-KJM Document 67 Filed 12/28/18 Page 3 of 3   PageID #: 1050




            DATED: Honolulu, Hawai‘i, December 28, 2018.


                                  /s/ Randall C. Whattoff
                                  JOACHIM P. COX
                                  RANDALL C. WHATTOFF
                                  KAMALA S. HAAKE
                                  Attorneys for Plaintiffs
                                  OHANA MILITARY COMMUNITIES, LLC
                                  and FOREST CITY RESIDENTIAL
                                  MANAGEMENT, LLC
